DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: This Non-Final rejection is being mailed out to correct typographical errors in the rejection mailed on 07/21/2021.  It should be noted that the rejection of the claims has not been changed only typographical errors corrected and references added to the PTO-892 per request of applicant.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/21 has been entered.
Information Disclosure Statement
The information disclosure statement filed on 05/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 36, the recitation “a two-winged shaped sections” is indefinite because it is not clear if the “a two-winged shaped sections” of claim 36 are the same or a different structure from the “two angled wing-shaped sections” of claim 24.  To overcome this rejection the Examiner suggest amending claim 36 to recite “the two angled wing-shaped sections …”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-31, 36 and 40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 recites that the mechanical audible indicator “consists” of one or more mechanical components and claims 23 and 40 recites that the mechanical audible indicator “comprises;” hence, claim 23 does not further limit claim 20 in that in claim 20 the mechanical audible indicator is limited to the one or more mechanical components and in claims 23 and 40 seemingly applicant is attempting to claim additional structural components for the mechanical audible indictor.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 24-31 and 36 are rejected as they depend from, and therefore incorporate the claimed subject matter from claims rejected under this statute.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20-23, 26-28, 30-31, 40 and 42 is/are rejected under 35 U.S.C. 103 as being O’Conner et al. (Pub. 2013/0090605) in view of Engineers Edge (attached reference dated 08/15/2007 as evidenced by Transducers USA specification sheet dated 04/22/2009).
Regarding claim 20, O’Connor et al. teaches a drug delivery device (200, Fig. 2A) comprising: a mechanical audible indicator (200, Fig. 200, see [0018]) configured to produce an audible signal (see [0018]) but does not teach with a volume of at least 100 dB(A); wherein the mechanical audible indicator consists of one or more mechanical components configured such that the volume is at least 100dB(A) at a distance of 150 mm.  However, Engineers Edge teaches a transducer that produces a sound pressure of 100dB(A) (see attached reference) at a distance of 150 mm (30 cm = 300 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by O’Conner et al. by forming the mechanical audible indicator to have a volume of at least 100dB(A) as taught by Engineers Edge and evidence by Transducers USA so that the mechanical audible indicator is audible to a user in a noisy environment (see Engineers Edge).  Further, O’Conner et al. teaches that modifications and variations may be made to the device (see [0022]).
Regarding claim 21, O’Connor et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein the mechanical audible indicator (220) is configured to be activated by a movement of a plunger (250, Fig. 2A, see [0018]).  
Regarding claim 22, O’Connor et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein the mechanical audible indicator (220, Fig. 2A) is configured to be activated by the movement of the plunger (250) towards a distal position (see Figs. 2A-2CD illustrating 250 moving towards a distal position) at an end of a medicament delivery (see 0018] and Figs. 2A-2C).  
Regarding claim 23, O’Connor et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein the mechanical audible indicator (220) comprises a resilient force member (see [0018]) configured to reside in two or more states (see Fig. 2C indicating 220 in a relaxed and biased state), each state having a respective conformation (see Figs. 2A-2C), wherein, in a relaxed state (state of 220 in Fig. 2A), the resilient force member (220) is relaxed in a first conformation (conformation of 220 in Fig. 2A), wherein, in a biased state (bent state of 220 in Fig. 2C), the resilient force member (220) is biased to store energy in a second conformation (bent conformation of 220 in Fig. 2C, it is the Examiner’s position that as a result of 220 being bent there is some degree of stored energy) different than the first conformation (conformation of 220 in Fig. 2A), and wherein the resilient force member (220) is configured to release the stored energy that is stored by deflecting the resilient force member (220) to generate the audible signal when changing from the biased state (bent state of 220 in Fig. 2C) into the relaxed state (state of 220 in Fig. 2A) due to a transition from the second conformation (bent conformation of 220 in Fig. 2C) to the first conformation (conformation of 220 in Fig. 2A).  See [0018] it is the Examiner’s position that when 220 changes from the relaxed state to the bent state and back to the relaxed state energy stored in 220 is releases and an audible sound is generated. 
Regarding claim 26, O’Connor et al. in view of Engineers Edge as evidence by Transducers USA teaches where in the resilient force member is configure as a bistable spring element (it is the Examiner’s position that 220 is stable when the device is in an initial positon, Fig. 2A and stable when the device is in a final position when 220 returns back to the unbent state as illustrated in Fig. 2C).
(220) is supported in the biased state (state of 220 in Fig. 2C) in order to prevent transition into the relaxed state (state of 220 in Fig. 2A, it is the Examiner’s position that 220 is supported by 230 in the biased state).  
Regarding claim 28, O’Connor et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein: the resilient force member (220) is supported on a distal portion (tip portion of 220) of the resilient force member (220) when the drug delivery device (200) is in an initial state (state in Fig. 2A, it is the Examiner’s position that the tip portion of 220 is indirectly supported by the interior of the housing 200 when 200 is in the initial position, see Fig. 2A), and the distal portion (tip portion of 220) of the resilient force member (220) is not in direct contact with a supporting member (280, Fig. 2C) when the drug delivery device (220) is in a primed state (state of 200 in Fig. 2C; see Fig 2C, 220 is not in direct contact with 280 when 200 is in a state in which the fluid exits 270, it is the Examiner’s position that 280 is a supporting member in that 2380 supports 270).  
Regarding claim 30, O’Connor et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein a distal portion (tip of 220) of the resilient force member is not in direct contact with a supporting member (280, Fig. 2C) in the biased state (see Fig 2C, 220 is not in direct contact with 280 when 220 is biased, it is the Examiner’s position that 280 is a supporting member in that 2380 supports 270).  
Regarding claim 31, O’Connor et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein the resilient force member (220) has a longitudinal axis (horizontal longitudinal axis of 220), wherein the resilient force member (220) is configured to transition from the biased state (bent state of 220 in Fig. 2C) into the relaxed state (state of 220 in Fig. 2A) when a proximal plunger section (230, Fig. 2C) abuts a distal spring section (tip of 220), and wherein the distal spring section (tip of 220) is bent about an axis perpendicular to the longitudinal axis with respect to an intermediate spring section or with respect to a proximal spring section (end of 220 attached to interior wall) when the resilient force member (220) is in the biased state (bent state of 220 in Fig. 2C).  
Regarding claim 40, O’Connor et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein the mechanical audible indicator (220) comprises only one or more mechanical components, but no electronic components (see [0018]).  
Regarding claim 42, O’Connor et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein the mechanical audible indicator comprises a resilient force member (220) configured to produce the audible signal by releasing stored energy that is stored by deflecting the resilient force member (220, see Figs. 2A-2C and [0018]).
Claim 20, 23, 26-28, 30 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afanasewicz et al. (Pub. 2013/0023749) in view of Engineers Edge (attached reference dated 08/15/2007 as evidenced by Transducers USA specification sheet dated 04/22/2009).
Regarding claim 20, Afanasewicz et al. teaches a drug delivery device (10, Fig. 1A) comprising: a mechanical audible indicator (18, Fig. 1A) configured to produce an audible signal (see [0018]) but does not teach with a volume of at least 100 dB(A); wherein the mechanical audible indicator consists of one or more mechanical components configured such that the volume is at least 100dB(A) at a distance of 150 mm.
However, Engineers Edge teaches a transducer that produces a sound pressure of 100dB(A) (see attached reference) at a distance of 150 mm (30 cm = 300 mm).
(see Engineers Edge).  Further, Afanasewicz et al. teaches that modifications and variations may be made to the device (see [0082]).
Regarding claim 23, Afanasewicz et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein the mechanical audible indicator (18) comprises a resilient force member (see [0018]) configured to reside in two or more states (see Figs. 1A-1C and [0018]), each state having a respective conformation (see Figs. 1A-1C), wherein, in a relaxed state (state of 18 in Figs. 1A and 1C), the resilient force member (18) is relaxed in a first conformation (upwardly arched position, see [0018]), wherein, in a biased state (state of 18 in Fig. 1B), the resilient force member (18) is biased to store energy in a second conformation (downwardly arched position, see [0018]) different than the first conformation (see [0018]), and wherein the resilient force member (18) is configured to release the stored energy that is stored by deflecting the resilient force member (18) to generate the audible signal when changing from the biased state (state of 18 in Fig. 1B) into the relaxed state (state of 18 in Figs. 1A and 1C) due to a transition from the second conformation (downwardly arched position) to the first conformation (upwardly arched position, see [0018]).  
Regarding claim 26, Afanasewicz et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein the resilient force member (18) is configured as a bistable spring element (see [0018]).  
Regarding claim 27, Afanasewicz et al. in view of Engineers Edge as evidence by (18) is supported in the biased state in order to prevent transition into the relaxed state (18 is supported in the biased state by a downward force, see [0018]).  
Regarding claim 28, Afanasewicz et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein: the resilient force member (18) is supported on a distal portion (portion of 18 closest to 17 is supported by 16, see Fig. 1A) of the resilient force member (18) when the drug delivery device (10) is in an initial state (see Fig. 1A), and the distal portion (portion of 18 closest to 17) of the resilient force member (18) is not in direct contact with a supporting member (14, Fig. 1B) when the drug delivery device (10) is in a primed state (state indicated in Fig. 1B).  
Regarding claim 30, Afanasewicz et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein a distal portion (distal surface of 18 closest to 17 in Fig. 1A) of the resilient force member (18) is not in direct contact with a supporting member (14, Fig. 1B) in the biased state (see Fig. 1B).  
Regarding claim 40, Afanasewicz et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein the mechanical audible indicator (18) comprises only one or more mechanical components, but no electronic components (see [0018])
Regarding claim 41, Afanasewicz et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein the mechanical audible indicator (18) is configured to generate the audible signal without hitting a component of the drug delivery device (see [0018]).  
Regarding claim 42, Afanasewicz et al. in view of Engineers Edge as evidence by Transducers USA teaches wherein the mechanical audible indicator (18) comprises a resilient (see [0018]) configured to produce the audible signal by releasing stored energy that is stored by deflecting the resilient force member (see [0018]).
Allowable Subject Matter
Claims 24-25, 36 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 03/03/2021 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 






/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783